

Exhibit 10.1
FOSSIL GROUP, INC.
2020 CASH INCENTIVE PLAN
Article I
Purpose
The purpose of the Fossil Group, Inc. 2020 Cash Incentive Plan (the “Plan”) is
to advance the interests of Fossil Group, Inc. (the “Company”) and its
stockholders by (a) providing certain Employees of the Company and its
Subsidiaries (as hereinafter defined) with incentive compensation which is tied
to the achievement of pre-established and objective performance goals, (b)
identifying and rewarding superior performance and providing competitive
compensation to attract, motivate, and retain Employees who have outstanding
skills and abilities and who achieve superior performance, and (c) fostering
accountability and teamwork throughout the Company.
Article II
Definitions
For the purposes of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


“Authorized Officer” shall have the meaning set forth in Section 3.3.
“Award” means a grant of Incentive Compensation that may be paid to an Eligible
Employee upon the satisfaction of specified Performance Goal(s) for a particular
Performance Period; such Performance Period may be for a period of less than a
Fiscal Year (e.g., six months, a “Short-Term Award”), a period equal to a Fiscal
Year (an “Annual Award”), or a period in excess of a Fiscal Year (e.g., three
Fiscal Years, a “Long-Term Award”).
“Base Pay” means for a Performance Period with a duration equal to or less than
a Fiscal Year, a Participant’s aggregate base salary received from the Company
during the Performance Period, or, for a Performance Period with a duration
longer than a Fiscal Year, a Participant’s annualized rate of base salary
received from the Company during the Performance Period, each according to the
books and records of the Company, excluding overtime, commissions, bonuses,
disability pay, any Incentive Compensation paid to the Participant, or any other
payment in the nature of a bonus or compensation paid under any other employee
plan, contract, agreement, or program.
 
“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------



“Business Unit” means any segment or operating or administrative unit, including
geographical unit, of the Company identified by the Committee as a separate
business unit, or a Subsidiary identified by the Committee as a separate
business unit.
“Business Unit Performance Goals” means the objective performance goals
established for each Business Unit in accordance with Sections 5.1 and 5.2 below
for any Performance Period.
“Cause” means (i) “cause” as defined in the Participant’s employment agreement
with the Company, or, if the Participant does not have an employment agreement
in effect (or the agreement does not define cause), (ii) the Participant’s
Termination of Service by the Company upon the occurrence of any of the
following events, as determined by the Company, in its sole discretion: (1) an
act or acts of theft, embezzlement, fraud, or dishonesty by the Participant,
regardless of whether it relates to the Company or its Affiliates; (2) a willful
or material misrepresentation by the Participant that relates to the Company or
its Affiliates or has an impact on the Company or its Affiliates; (3) any gross
or willful misconduct by the Participant with regard to the Company or its
Affiliates; (4) any violation by the Participant of any fiduciary duties owed by
the Participant to the Company or its Affiliates; (5) the Participant’s
conviction of, or pleading nolo contendere or guilty to, a felony (other than a
traffic infraction) or misdemeanor; (6) a material violation of the Company’s
written policies, standards or guidelines, which the Participant failed to cure
within thirty (30) days after receiving written notice from the Company
specifying the alleged violation; (7) the Participant’s failure or refusal to
satisfactorily perform the duties and responsibilities required to be performed
by the Participant or necessary to carry out the Participant’s job duties, which
the Participant failed to cure within thirty (30) days after receiving written
notice from the Company specifying the alleged willful failure or refusal; (8)
the failure or refusal of the Participant to follow the lawful directives of the
Company; (9) the Participant’s illegal use of drugs, use of alcohol or illegal
drugs in the workplace, or the Participant is under the influence of alcohol or
illegal drugs in the workplace or the Participant possesses illegal drugs in the
workplace (10) a material breach by the Participant of any agreement to which
the Participant and the Company are parties that is not cured by the Participant
within thirty (30) days after receipt by the Participant of a written notice
from the Company specifying the details of such breach; or (11) the
Participant’s unauthorized use or disclosure of any Proprietary Information of
the Company
“Change in Control” means a “Change in Control” as defined in the Fossil Group,
Inc. 2016 Long-Term Incentive Plan (or any successor plan thereto).
“Chief Executive Officer” or “CEO” means the chief executive officer of the
Company.
“Claims” shall have the meaning set forth in Section 7.5 below.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or any other committee
as determined by the Board.
“Company” means Fossil Group, Inc., a Delaware corporation.
“Company Performance Goals” means the objective performance goals established
for the Company in accordance with Sections 5.1 and 5.3 below for any
Performance Period.
“EBITDA” means, for the Company or any Subsidiary, the net earnings of that
entity before deductions by the entity for interest, income taxes, depreciation
and amortization expenses.



--------------------------------------------------------------------------------



“Eligible Employee” shall mean any Employee of the Company or any Subsidiary.
“Employee” means a common law employee (as defined in accordance with the
treasury regulations and revenue rulings applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Fiscal Year” means the fiscal year of the Company.
“Good Reason” means the Participant’s resignation in accordance with the
following sentence after the occurrence of one or more of the following without
the Participant’s express written consent: (i) a material diminution by the
Company in the Participant’s Base Salary; provided, however, that, a reduction
of Base Salary that (combined with all prior reductions) totals ten percent
(10%) or less and also applies to substantially all other similarly situated
employees of the Company will not be grounds for “Good Reason”; (ii) a material
reduction of the Participant’s authority, duties, or responsibilities relative
to the Participant’s authority, duties, or responsibilities in effect
immediately prior to such reduction, provided, however, that continued
employment following a Change in Control with substantially the same
responsibility with respect to the Company’s business and operations will not
constitute “Good Reason” (for example, “Good Reason” does not exist if the
Participant is employed by the Company with substantially the same
responsibilities with respect to the Company’s business that the Participant had
immediately prior to the Change in Control regardless of whether the
Participant’s title is revised to reflect the Participant’s placement within the
overall corporate hierarchy or whether the Participant provides services to a
subsidiary, affiliate, business unit or otherwise); (iii) the relocation of the
Participant’s principal work location(s) to a facility or a location more than
fifty (50) miles from the Participant’s prior work location; or (iv) the
Company’s material breach of its employment agreement with the Participant. In
order for the Participant’s resignation to be for Good Reason, the Participant
must not terminate employment with the Company without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within sixty (60) days of the Participant’s awareness of the
initial existence of the grounds for “Good Reason” and a cure period of thirty
(30) days following the date of written notice (the “Cure Period”), such grounds
must not have been cured during such time, and the Participant must resign
within thirty (30) days following the end of the Cure Period.
“Incentive Compensation” means the compensation approved by the Committee to be
paid to a Participant for any Performance Period under the Plan.
“Individual Performance Goals” means the objective performance goals established
for an individual Participant in accordance with Section 5.6 below for any
Performance Period.
“Maximum Achievement” means, for a Participant for any Performance Period, the
maximum level of achievement of a set of Performance Goals required for
Incentive Compensation to be paid at the maximum bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, determined by the Committee in accordance with Section 5.1
below.
“Operating Income” means the Company’s gross sales, less the cost of sales
(e.g., product costs, markdowns, discounts, returns, shipping, royalties, etc.),
less operating expenses (e.g., advertising, payroll, travel, entertainment,
supplies, etc.), as such terms are understood under generally accepted
accounting principles.



--------------------------------------------------------------------------------



“Participant” means an Employee of the Company or a Subsidiary who satisfies the
eligibility requirements of Article IV of the Plan and who is selected by the
Committee (or an Authorized Officer, duly appointed in accordance with Article
III) to participate in the Plan for any Performance Period.
“Performance Criteria” shall have the meaning set forth in Section 5.2 below.
“Performance Goals” means the Individual Performance Goals, Business Unit
Performance Goals, and Company Performance Goals established by the Committee
for a Participant, the Company and/or each Business Unit for any Performance
Period, as provided in Sections 5.1, 5.2, 5.3, and 5.6 below.
“Performance Period” means the period selected by the Committee for the payment
of Incentive Compensation. Unless the Committee, in its discretion, specifies
other Performance Periods for the payment of Incentive Compensation hereunder,
the Performance Period shall be a Fiscal Year.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company or any of its subsidiaries, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


“Plan” means the Fossil Group, Inc. 2020 Cash Incentive Plan, as it may be
amended from time to time.
“Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing at least fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain, (ii) any limited partnership, if the Company or
any corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above, any limited partnership listed in item (ii) above or any other limited
liability company described in this item (iii). “Subsidiaries” means more than
one of any such corporations, limited partnerships, partnerships, or limited
liability company.
“Target Achievement” means, for a Participant for any Performance Period, the
level or range of achievement of a set of Performance Goals required for
Incentive Compensation to be paid at the target bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, determined by the Committee in accordance with Section 5.1
below.
“Termination of Service” means a “separation from service” within the meaning of
Section 409A of the Code and the final treasury regulations issued thereunder.
“Threshold Achievement” means, for a Participant for any Performance Period, the
minimum level of achievement of a set of Performance Goals required for any
Incentive Compensation to be paid at the threshold bonus level, which shall be a
specified percentage of the Participant’s Base Pay with respect to such set of
Performance Goals, as determined by the Committee in accordance with Section 5.1
below.
“Total and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or Subsidiary’s disability plan or
insurance policy or under applicable non U.S. law;



--------------------------------------------------------------------------------



or, if no such plan, policy or law is then in existence or if the Participant is
not eligible to participate in such plan or policy, that the Participant,
because of a physical or mental condition resulting from bodily injury, disease,
or mental disorder, is unable to perform his or her duties of employment for a
period of six (6) continuous months, as determined in good faith by the
Committee, based upon medical reports or other evidence satisfactory to the
Committee; provided that, with respect to any Incentive Stock Option, Total and
Permanent Disability shall have the meaning given it under the rules governing
Incentive Stock Options under the Code. Notwithstanding the foregoing
provisions, in the event an Award under the Plan is subject to Section 409A of
the Code, then, in lieu of the foregoing definition and to the extent necessary
to comply with the requirements of Section 409A of the Code, the definition of
“Total and Permanent Disability” for purposes of such Award shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.
Article III
Administration
3.1    Committee’s Authority. Subject to the terms of this Article III, the Plan
shall be administered by the Committee. For each Performance Period, the
Committee shall have full authority to (i) designate the Eligible Employees who
shall participate in the Plan; (ii) establish the Performance Goals and
achievement levels for each Participant pursuant to Article V hereof; and (iii)
establish and certify the achievement of the Performance Goals.
3.2    Committee Action. A majority of the Committee shall constitute a quorum,
and the act of a majority of the members of the Committee present at a meeting
at which a quorum is present shall be the act of the Committee.
3.3    Committee’s Powers. The Committee shall have the power, in its
discretion, to take such actions as may be necessary to carry out the provisions
and purposes of the Plan and shall have the authority to control and manage the
operation and administration of the Plan. In order to effectuate the purposes of
the Plan, the Committee shall have the discretionary power and authority to
construe and interpret the Plan, to supply any omissions therein, to reconcile
and correct any errors or inconsistencies, to decide any questions in the
administration and application of the Plan, and to make equitable adjustments
for any mistakes or errors made in the administration of the Plan. All such
actions or determinations made by the Committee, and the application of rules
and regulations to a particular case or issue by the Committee, in good faith,
shall not be subject to review by anyone, but shall be final, binding and
conclusive on all persons ever interested hereunder.
To the extent permitted by applicable law, the Committee also may, in its
discretion and by a resolution adopted by the Committee, authorize one or more
officers of the Company (each an “Authorized Officer”) with respect to Employees
(other than such Authorized Officer), within the ten most highly compensated
officers of the Company, or Authorized Officers to: (i) determine the amount of
Incentive Compensation payable to such Employees in accordance with the terms of
the Plan; (ii) establish Performance Goals for such Employees, and certify
whether, and to what extent, such Performance Goals were achieved for the
applicable Performance Period; and (iii) increase or reduce Incentive
Compensation payable to such Employees in accordance with the provisions of
Section 5.6, and authorize payment to such Employees in accordance with Article
VI.



--------------------------------------------------------------------------------



In construing the Plan and in exercising its power under provisions requiring
the Committee’s approval, the Committee shall attempt to ascertain the purpose
of the provisions in question, and when the purpose is known or reasonably
ascertainable, the purpose shall be given effect to the extent feasible.
Likewise, the Committee is authorized to determine all questions with respect to
the individual rights of all Participants under this Plan, including, but not
limited to, all issues with respect to eligibility. The Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan
including, but not limited to, the power to:
(a)designate the Eligible Employees who shall participate in the Plan;
(b)maintain complete and accurate records of all Plan transactions and other
data in the manner necessary for proper administration of the Plan;
(c)adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan, provided the rules and regulations are not
inconsistent with the terms of the Plan as set out herein. All rules and
decisions of the Committee shall be uniformly and consistently applied to all
Participants in similar circumstances;
(d)enforce the terms of the Plan and the rules and regulations it adopts;
(e)review claims and render decisions on claims for benefits under the Plan;
(f)furnish the Company or the Participants, upon request, with information that
the Company or the Participants may require for tax or other purposes;
(g)employ agents, attorneys, accountants or other persons (who also may be
employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and
(h)perform any and all other acts necessary or appropriate for the proper
management and administration of the Plan.
Article IV
Eligibility
For each Performance Period, the Committee shall select the particular Eligible
Employees to whom Incentive Compensation may be awarded for such Performance
Period. To the extent permitted by the Committee, Employees who participate in
the Plan may also participate in other incentive or benefit plans of the Company
or any Subsidiary. Notwithstanding any provision in this Plan to the contrary,
the Committee may grant one or more Awards to an Eligible Employee at any time,
and from time to time, and the Committee shall have the discretion to determine
whether any such Award shall be a Short-Term Award, an Annual Award or a
Long-Term Award.
Article V
Determination of Goals and Incentive Compensation
5.1    Establishment of Business Unit and Company Performance Goals. Within the
first ninety (90) days of the Performance Period or in such other time period as
selected by the Committee in its discretion, the Committee shall establish and
approve the following: (i) the Business Unit Performance Goals for the
Performance Period, (ii) the Company Performance Goals for the Performance
Period, (iii) the Threshold Achievement, Target Achievement, and Maximum
Achievement levels for the Business Unit Performance



--------------------------------------------------------------------------------



Goals and Company Performance Goals for the Performance Period, (iv) with
respect to each Participant, Incentive Compensation as a percentage of Base Pay
for achievement of Threshold Achievement, Target Achievement, and Maximum
Achievement levels and the relative weighting of each Performance Goal in
determining the Participant’s Incentive Compensation, and (v) a schedule setting
forth the payout opportunity as a percentage of Base Pay for Threshold
Achievement, Target Achievement, and Maximum Achievement levels. The Committee
may delegate to the CEO to establish and report to the Committee for each
Participant the determinations under items (i) through (v) above. The Committee
shall consider, but shall not be bound by, the recommendations and
determinations of the CEO with respect to such items.
5.2    Categories of Business Unit Performance Goals. The Business Unit
Performance Goals, if any, established by the Committee for any Performance
Period may differ among Participants and Business Units. For each Business Unit,
the Business Unit Performance Goals may be based on the performance of the
Business Unit. Performance criteria for a Business Unit shall be related to the
achievement of financial and operating objectives of the Business Unit, which
may consist of one or more or any combination of the following criteria: (a)
operating Income; (b) net income; (c) operating profit; (d) net profit; (e) net
earnings; (f) net sales or changes in net sales; (g) revenues, revenue growth,
revenue ratios; (h) EBITDA or other measures of cash flow; (i) total stockholder
return, stockholder return based on growth measures or the attainment by the
shares of a specified value for a specified period of time, share price or share
price appreciation; (j) price of the Company’s common stock, stockholder value,
total market value; (k) earnings growth; (l) return on net assets, return on
invested capital, or other return measures, including return or net return on
working assets, equity, capital or net sales; (m) pre-tax profits; (n) operating
margins; (o) growth in operating earnings or growth in earnings per share; (p)
value of assets; (q) market share or market penetration with respect to specific
designated products or product groups and/or specific geographic areas; (r)
aggregate product price and other product measures; (s) expense or cost levels;
(t) reduction of losses, loss ratios or expense ratios; (u) reduction in fixed
assets; (v) operating cost management; (w) management of capital structure; (x)
capital expenditures; (y) debt reduction; (z) ratio of debt to debt plus equity;
net borrowing, credit quality or debt ratings; (aa) productivity improvements;
(bb) inventory and/or receivables control, inventory levels, inventory turn or
shrinkage; (cc) satisfaction of specified business expansion goals or goals
relating to acquisitions or divestitures; (dd) customer satisfaction based on
specified objective goals or a Company-sponsored customer survey; (ee) customer
growth; (ff) employee diversity goals; (gg) employee turnover; (hh) specified
objective social goals; (ii) safety record; (jj) store sales or productivity;
(kk) the accomplishment of mergers, acquisitions, dispositions, public offerings
or similar extraordinary business transactions; or (ll) other objectively
measurable factors directly tied to the performance of the Business Unit (each,
a “Performance Criteria”). Any Performance Criteria may be measured in absolute
terms, relative to a peer group or index, relative to past performance, or as
otherwise determined by the Committee. Any Performance Criteria may include or
exclude (i) unusual and/or infrequently occurring or non-recurring items of gain
or loss, (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, (iv) the effect of a merger or
acquisition, as identified in the Company’s quarterly and annual earnings
releases, or (v) the effect of changes in foreign currency exchange rates. In
all other respects, Performance Criteria shall be calculated in accordance with
the Company’s financial statements, under generally accepted accounting
principles, or under a methodology established by the Committee which is
consistently applied and identified in the audited financial statements.
5.3    Company Performance Goals. The Company Performance Goals, if any,
established by the Committee for any Performance Period shall relate to the
achievement of predetermined financial and operating objectives for the Company
and its Subsidiaries on a consolidated basis, which may consist of one or more
of any combination of the factors set forth in Section 5.2 above, as applied to
the Company and its Subsidiaries on a consolidated basis. The Company
Performance Goals may be established either on an absolute or on a per share
basis reflecting dilution of shares as the Committee deems appropriate and, if
the



--------------------------------------------------------------------------------



Committee so determines, net of or including cash dividends. The Company
Performance Goals may also be established on a relative basis as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, a group of companies deemed by the Committee to
be comparable to the Company.
5.4    Certification. Within seventy-five (75) days after the end of each
Performance Period, the senior management of the Company and each Business Unit
shall report to the Committee the extent to which Company and Business Unit
Performance Goals were achieved for the Performance Period. As soon as
practicable following the finalization of the Company’s financial statements or
receipt of the Independent Auditor’s Report on the Company’s financial
statements for a Performance Period consisting of one or more Fiscal Years
covered by the financial statements or other accounting finalizing of the
Company’s financial results for any Performance Period and receipt of the report
of the Company and Business Unit senior management, the Committee shall certify
in writing (i) the extent to which each Business Unit achieved its Business Unit
Performance Goals, if any, for the Performance Period, (ii) the extent to which
the Company achieved its Company Performance Goals, if any, for the Performance
Period, (iii) the calculation of the Participants’ Incentive Compensation, and
(iv) the determination by the Committee of the amount of Incentive Compensation,
if any, to be paid to each Participant for the Performance Period. In
determining whether Performance Goals have been achieved and Incentive
Compensation is payable for a given Performance Period, generally accepted
accounting principles to the extent applicable to the Performance Goal shall be
applied on a basis consistent with prior periods, and such determinations shall
be based on the calculations made by the Company and binding on each
Participant. Approved minutes of the Committee meeting in which the
certification required by this Section 5.4 is made shall be treated as written
certification for purposes for this Section 5.4.
5.5    Award Based on Level of Achievement. If Threshold Achievement is attained
with respect to a Performance Goal, then the Incentive Compensation that may be
paid to such Participant with respect to such Performance Goal shall be based on
a specified percentage of Base Pay and the Committee’s predetermined schedule
(which may allow for interpolation between achievement levels) setting forth the
earned award as a percentage of Base Pay.
5.6    Discretion to Modify Incentive Compensation. After the certification
described in Section 5.4 the Committee may, in its sole and absolute discretion,
increase or decrease the Incentive Compensation to be paid to one or more
Participants for such Performance Period. The Committee may consider subjective
factors, including factors communicated to the Participant at the beginning of
the Performance Period or other factors the Committee considers appropriate, and
including any Individual Performance Goals set for the Participant for the given
Performance Period, in determining whether to reduce the Incentive Compensation
to be paid to a Participant. Individual Performance Goals need not have been
established during the specific time periods set forth in Section 5.1 above for
the establishment of Company Performance Goals and Business Unit Performance
Goals.
5.7    Limitation on Total Incentive Compensation. Notwithstanding any provision
to the contrary contained herein, the maximum Incentive Compensation payable to
any Participant with respect to any single Award shall not exceed $1,750,000.



--------------------------------------------------------------------------------



Article VI
Payment of Incentive Compensation
6.1    Form and Time of Payment. Subject to the provisions of Sections 6.2 and
6.3 below and except as otherwise provided herein, a Participant’s Incentive
Compensation for each Performance Period shall be paid as soon as practicable
after the results for such Performance Period have been finalized, but in no
event later than the last day of the first quarter of the Fiscal Year
immediately following the close of Fiscal Year in which such Performance Period
ended. The payment shall be in the form of a cash lump sum payment.
6.2    Termination of Employment by Reason Other Than Death or Total and
Permanent Disability. Unless the Committee determines otherwise, if a
Participant’s employment with the Company and all of its Subsidiaries is
terminated prior to the Date of Payment for a Performance Period either by the
Participant or by his or her employer for any reason other than death or Total
and Permanent Disability, then such Participant will immediately forfeit any
right to receive any Incentive Compensation hereunder for such Performance
Period. Notwithstanding the foregoing, in the event a Participant’s employment
is terminated by the Participant for Good Reason or by his or her employer
without Cause prior to the Date of Payment, the Committee may, in its
discretion, elect to pay all or a portion of any amount such Participant would
have received had he or she remained employed through the end of the Performance
Period.
6.3    Payment for Death or Total and Permanent Disability. Unless the Committee
determines otherwise, if prior to the completion of a Performance Period, a
Participant’s employment is terminated by reason of the Participant’s death or
Total and Permanent Disability, then such Participant shall be eligible to
receive the Incentive Compensation that would have been payable to such
Participant for such Award, based on Target Achievement. If prior to the Date of
Payment for a Performance Period but after completion of such Performance
Period, a Participant’s employment is terminated by reason of the Participant’s
death or Total and Permanent Disability, then such Participant shall be eligible
to receive the Incentive Compensation that would have been payable to such
Participant for such Award, based on the actual achievement of the Performance
Goals in accordance with Article 5 hereof. Such Incentive Compensation shall be
paid at the time and in the manner set forth in Section 6.1 hereof.
6.4    Pro Rata Payment for New Hires; Promotions; Change in Status.
(a)    New Hires. Any individual who is newly-hired or becomes an Eligible
Employee during a Performance Period and who is selected by the Committee to
participate in the Plan shall be eligible to receive a pro rata portion of the
Incentive Compensation to which he or she could have been entitled if he or she
had been employed for the full Performance Period, based on the number of full
months during the Performance Period during which he or she is a Participant in
the Plan and calculated on the basis of his or her Base Pay received for the
Performance Period. Such Incentive Compensation shall be paid at the time and in
the manner set forth in Section 6.1 hereof.
(b)    Promotions. Subject to the provisions Section 6.4(b), the case of a
promotion or transfer from a position where an individual was already a
Participant for Incentive Compensation for a Performance Period to a position
where the Participant is eligible for a higher or lower maximum amount of
Incentive Compensation, the Participant shall complete his or her participation
in the prior position until the end of the complete month containing his or her
date of promotion or transfer, prior to participating in the Performance Period
for the transferred or promoted position. The overall Incentive Compensation
will be pro-rated for both Performance Periods. In calculating the pro-rated
amount, (i) the prior Performance Period will be prorated using the
Participant’s Base Pay



--------------------------------------------------------------------------------



immediately prior to the date of promotion or transfer, and (ii) the subsequent
Performance Period will be pro-rated using the Participant’s Base Pay at the end
of the Performance Period. If a Participant is transferred to a lateral position
(i.e., the same job grade or level), then the Incentive Compensation will not be
pro-rated based on the lateral change in position. Notwithstanding the
foregoing, if a Participant is promoted in connection with the Company’s
customary annual employee review process, then such Participant’s Incentive
Compensation will not be pro-rated as provided in this Section 6.4(b), and the
Participant’s Incentive Compensation shall be calculated as if the Participant
had been employed in the promoted position for the entire Performance Period.
(c)    Change in Status. Participants who are eligible for participation at the
beginning of a Performance Period, but who subsequently become ineligible to
participate during the Performance Period will receive a pro-rated portion of
the Incentive Compensation based on the number of full months completed during
such Performance Period.
6.5    Payment in the Event of a Change in Control. Notwithstanding anything
other language in this Plan, in the event a Change in Control occurs during a
Performance Period, the Committee may, in its discretion, elect to terminate the
Performance Period effective as of the closing date of the Change in Control and
elect to pay all or a portion of any amount to the Participants that such
Participants would have received had the Performance Period continued after the
Change in Control.
6.6    Recoupment for Restatements. Notwithstanding any other language in this
Plan, the Committee may recoup all or any portion of any Incentive Compensation
paid to a Participant, in the event of a restatement of the Company’s financial
statements as set forth in the Company’s clawback policy, if any, approved by
the Company’s Board from time to time.
Article VII
Miscellaneous Provisions
7.1    Non‑Assignability. A Participant may not alienate, assign, pledge,
encumber, transfer, sell or otherwise dispose of any rights or benefits awarded
hereunder prior to the actual receipt thereof; and any attempt to alienate,
assign, pledge, sell, transfer or assign prior to such receipt, or any levy,
attachment, execution or similar process upon any such rights or benefits shall
be null and void.
7.2    No Right To Continue In Employment. Nothing in the Plan confers upon any
Employee the right to continue in the employ of the Company or any Subsidiary,
or interferes with or restricts in any way the right of the Company and its
Subsidiaries to discharge any Employee at any time (subject to any contract
rights of such Employee), including, without limitation, before or after the
date such Participant is entitled to payment with respect to an Award.
7.3    Indemnification of Committee; No Duties; Waiver of Claims. No member of
the Committee, nor any officer or Employee of the Company acting with or on
behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all of the members of the Committee and each and any officer or
Employee of the Company acting with or on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination or interpretation. Except to the extent
required by any unwaiveable requirement under applicable law, no member of the
Committee (and no officer, Employee or Affiliate of the Company) shall have any
duties or liabilities, including without limitation any fiduciary



--------------------------------------------------------------------------------



duties, to any Participant (or any Person claiming by and through any
Participant) as a result of this Plan, any Award or any Claim arising hereunder
and, to the fullest extent permitted under applicable law, each Participant (as
consideration for receiving and accepting an Award) irrevocably waives and
releases any right or opportunity such Participant might have to assert (or
participate or cooperate in) any Claim against any member of the Committee and
any officer, Employee or Affiliate of the Company, arising out of this Plan.
7.4    No Trust or Plan Funding. The Company (and not any of its Affiliates)
will be solely responsible for the payment of all amounts hereunder. The Plan
shall at all times be entirely unfunded and no provision shall at any time be
made with respect to segregating assets of the Company for payment of any
amounts hereunder. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and any Participant. No Participant, beneficiary, or other
Person shall have any interest in any particular assets of the Company (or any
of its Affiliates) by reason of the right to receive any Incentive Compensation
under the Plan. To the extent that any Participant acquires a right to receive
any payment from the Company pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company.
7.5    Governing Law. This Plan shall be construed in accordance with the laws
of the State of Delaware, without giving effect to principles of conflict of
laws, and the rights and obligations created hereby shall be governed by the
laws of the State of Delaware. The Participant’s sole remedy for any claim,
liability or obligation of any nature, arising out of or relating to this Plan
or an alleged breach of this Plan, or an Award (collectively, “Claims”) shall be
against the Company, and no Participant shall have any claim or right of any
nature against any Affiliate or any owner or existing or former director,
officer or Employee of the Company or any Affiliate. The individuals and
entities described above in this Section 7.5 (other than the Company) shall be
third-party beneficiaries of this Plan for purposes of enforcing the terms of
this Section 7.5.
7.6    Binding Effect. This Plan shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Participants, and their
heirs, assigns, and personal representatives.
7.7    Construction of Plan. The captions used in this Plan are for convenience
only and shall not be construed in interpreting the Plan. Whenever the context
so requires, the masculine shall include the feminine and neuter, and the
singular shall also include the plural, and conversely.
7.8    Integrated Plan. This Plan constitutes the final and complete expression
of agreement with respect to the subject matter hereof.
7.9    Tax Requirements. The Company (and, where applicable, its Subsidiaries)
shall have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy applicable
taxes required by law to be withheld with respect to any payment of any
Incentive Compensation to a Participant.
7.10    Adjustments. In the event of (a) any merger, reorganization,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights, offering, extraordinary dividend
(including a spin-off), or other similar change affecting the Company’s common
stock; (b) any purchase, acquisition, sale, or disposition of a significant
amount of assets other than in the ordinary course of business, or of a
significant business; (c) any change resulting from the accounting effects of
discontinued operations, extraordinary income or loss, changes in accounting as
determined under generally accepted accounting principles, or restatement of
earnings; or (d) any charge or credit resulting from an item which is classified
as “non-recurring,” “restructuring,” or similar unusual item on the Company’s
audited financial



--------------------------------------------------------------------------------



statements which, in the case of (a) - (d), results in a change in the
components of the calculations of any of the criteria upon which the Performance
Goals are based, as established by the Committee, in each case with respect to
the Company or any other entity whose performance is relevant to the achievement
of any Performance Goal included in an Award, the Committee shall, without the
consent of any affected Participant, amend or modify the terms of any
outstanding Award that includes any Performance Goal based in whole or in part
on the financial performance of the Company (or any Subsidiary or division
thereof) or such other entity so as equitably to reflect such event or events,
such that the criteria for evaluating such financial performance of the Company
or such other entity (and the achievement of the corresponding Performance Goal)
will be substantially the same (as determined by the Committee or the committee
of the board of directors of the surviving corporation) following such event as
prior to such event.
Article VIII
Amendment or Discontinuance
The Committee may at any time and from time to time, without the consent of the
Participants, alter, amend, revise, suspend, or discontinue the Plan in whole or
in part
Article IX
Effect of the Plan
Neither the adoption of this Plan nor any action of the Board or the Committee
shall be deemed to give any Participant any right to be granted Incentive
Compensation or any other rights. In addition, nothing contained in this Plan
and no action taken pursuant to its provisions shall be construed to (a) give
any Participant any right to any compensation, except as expressly provided
herein; (b) be evidence of any agreement, contract or understanding, express or
implied, that the Company or any Subsidiary will employ a Participant in any
particular position; (c) give any Participant any right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations hereunder; or (d) create a trust of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.
Article X
Section 409A of the Code
This Plan is intended to be exempt from Section 409A of the Code and shall be
interpreted in a manner consistent with Section 409A of the Code and the
treasury regulations and guidance issued thereunder. If an Award is subject to
Section 409A, to the extent (i) any payment for such Award to which a
Participant becomes entitled under this Plan in connection with the
Participant’s termination of service with the Company (for reasons other than
death) constitutes a payment of deferred compensation subject to Section 409A of
the Code, and (ii) the Participant is deemed at the time of such termination to
be a “specified employee” under Section 409A of the Code to whom the following
provisions must apply, then such payment shall not be made or commence until the
earliest of (A) the expiration of the six (6) month period measured from the
date of Participant’s termination of service with the Company; or (B) the date
of the Participant’s death



--------------------------------------------------------------------------------



following such termination of service. Upon the expiration of the applicable
deferral period, any payment which would have otherwise been made during that
period in the absence of this Article X shall be made to the Participant or the
Participant’s beneficiary.
Article XI
Term
The effective date of this Plan shall be as of December 29, 2019. This Plan
shall remain in effect until it is terminated by the Committee or the Board.


* * * * * * * *
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
December 27, 2019, by its Chief Executive Officer pursuant to prior action taken
by the Board.
FOSSIL GROUP, INC.
By:    /s/ Kosta N. Kartsotis            
Name:    Kosta N. Kartsotis            
Title:    Chairman and Chief Executive Officer



